            Case 2:19-cv-00126-cr Document 1 Filed 07/15/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                       FOR THE                                  llf ! JUL 15 AH 9: 33
                                 DISTRICT OF VERMONT
                                                                                         CLERK
UNITED STATES OF AMERICA,

     Plaintiff,
                                                             )
                                                             )
                                                             )
                                                                                BY   £,-,-ov -
                                                                                             -,.t,., t


                                                             )
       V.                                                    )

TATESE BIRCH and
                                                             ~   Civil No.   z: lP1' U/ - lz'1 -er
ANY TENANTS OR OCCUPANTS RESIDING AT                         )
6871 US ROUTE 5, SUTTON, VT 05867,                           )
                                                             )
     Defendants.                                             )


                  COMPLAINT FOR FORECLOSURE BY POWER OF SALE

       NOTICE TO DEFENDANTS: In order to receive notice of the Foreclosure Judgment,

you are required by law to enter an appearance in this action either through an attorney or on

your own behalf after service has been made upon you by the United States of America and you

have returned your waiver of service of summons to the Office of the United States Attorney. If

such appearance is not filed with the Clerk of the United States District Court within sixty (60)

days of service of this Complaint, you will not receive notice of the Foreclosure Judgment which

will set forth the amount of money you must deposit to redeem the property and the amount of

time allowed you to redeem the property.

                   NOTICE TO ALL TENANTS AND OCCUPANTS
             OF REAL PROPERTY AS REQUIRED BY 12 V.S.A. § 4932(c){2):

THE PROPERTY IN WHICH YOU LIVE IS BEING FORECLOSED UPON. YOU ARE
NAMED AS A DEFENDANT IN THE FORECLOSURE BECAUSE YOUR RIGHT TO
REMAIN ON THE PREMISES MAY END WHEN THE FORECLOSURE IS
COMPLETED. YOU MUST NOTIFY THE COURT OF YOUR NAME AND ADDRESS
IN ORDER TO BE KEPT INFORMED OF THE STATUS OF THE FORECLOSURE.
YOU ARE ALSO ADVISED, PURSUANT TO 12 V.S.A. § 4932(c)(3), THAT, IN THE
EVENT THE OWNER IS UNABLE TO REDEEM THE PREMISES, YOU MAY BE
REQUIRED TO VACATE THE PREMISES UPON 30 DAYS NOTICE.
              Case 2:19-cv-00126-cr Document 1 Filed 07/15/19 Page 2 of 6




         The United States of America, by its attorney, Christina E. Nolan, United States Attorney

for the District of Vermont, brings this Complaint and states as follows:

                              Introduction, Jurisdiction, and Parties

         1.     This is a civil action to foreclose by power of sale a mortgage given by Defendant

Tatese Birch ("the Borrower"), to the Plaintiff, the United States of America ("the United

States"), on or about September 24, 2007.

         2.     This Court has jurisdiction in this matter under 28 U.S.C. § 1345 and 42 U.S.C. §

1490a.

         3.     The mortgaged property has been abandoned by the Borrower and is not presently

occupied by her as her primary residence.

         4.     On information and belief the last known addresses of the Defendants are as

follows:

         Tatese Birch
         391 Pope Brook Rd
         Danville, VT 05828

         Any Tenants or Occupants residing at
         6871 US Route 5
         Sutton, VT 05867


         5.     Tenants or Occupants of the mortgaged premises, if any, are named as defendants

pursuant to 12 V.S.A. § 4932(c)(l) for the purpose of providing notice of the pendency ofthis

action. The United States does not know whether the property will be tenant-occupied at the

time the judgment order, decree of foreclosure, and order for judicial sale are entered in this

proceeding. Such tenants or occupants, if any, are entitled to notice of these proceedings but are

not entitled to a right of redemption. In the event that the mortgage is foreclosed, the interests of



                                                  2
             Case 2:19-cv-00126-cr Document 1 Filed 07/15/19 Page 3 of 6




all tenants or occupants, if any, shall be foreclosed and they shall have no further interest as

tenants, occupants, or otherwise, in the property. The United States, or the purchaser at the

judicial sale, shall have the right to seek and enforce a writ of possession and neither the United

States nor the purchaser at the judicial sale shall be obligated or required to institute an eviction

proceeding against any tenants or occupants.

                                   Foreclosure by Power of Sale

       6.      On or about September 24, 2007 Tatese Birch duly executed to the United States

of America a real estate mortgage covering certain land and premises described therein

("Mortgage"). Paragraph 25 of the Mortgage reserves to the United States the right to foreclose

the Mortgage as authorized by state and/or federal laws, including but not limited to foreclosure

by power of sale. A copy of the Mortgage is attached to and made a part of this Complaint as

Exhibit A.

        7.     The Mortgage was duly recorded on September 25, 2007 in the Town of Sutton

Land Records in Book 67, Page 223-229.

        8.     The property subject to the Mortgage is described therein as:

       Being a parcel ofland, said to contain 1.5 acres, more or less, together with the
       dwelling house and any other improvements thereon, located on the westerly side
       of U.S. Route 5, and having an address of 6871 U.S. Route 5; and

       Being all and the same lands and premises conveyed to Tatese Birch by Ray
       Becher, Michele Becher, and Susanne Sanders by their Warranty Deed dated
       September 7, 2007 and to be recorded in the Sutton Land Records. Said premises
       are further described as being all and the same lands and premises conveyed to
       Ray Becher, Michele Becher, and Susanne Sanders by Timothy P. Aldrich and
       Susan M. Aldrich by their Warranty Deed dated November 21, 2003 and recorded
       in Book 59 at Pages 241-242 of the Sutton Land Records.

       Reference is hereby had and made to the aforementioned deeds and the record and
       references thereof, and to all prior deeds and their records, for a more particular
       description of the lands and premises herein conveyed.



                                                  3
             Case 2:19-cv-00126-cr Document 1 Filed 07/15/19 Page 4 of 6




       9.       The mortgage was conditioned upon the payment of a certain Promissory Note,

dated September 24, 2007 in the principal sum of $118,450.00 and bearing interest at the rate of

6.1250% per annum. A copy of the note is attached to and made a part of this Complaint as

Exhibit B.

       10. The mortgage further secures repayment of any subsidy granted to the Borrower in

the form of interest credit pursuant to a Subsidy Repayment Agreement dated September 24,

2007. A copy of said Agreement is attached to and made a part of this Complaint as Exhibit C.

       11. The most recent interest credit agreement expired on November 26, 2016, at which

time the monthly payment shown on the face of the promissory note became effective. Pursuant

to 42 U.S.C. § 1490a and the terms of the Mortgage, any interest credit assistance received on

any mortgages given on or after October 1, 1979 is subject to recapture upon the disposition of

the property.

       12.      The Promissory Note provides that upon default by the Borrower of any payment,

the United States at its option may declare all or any part of any such indebtedness immediately

due and payable. Because the Borrower defaulted on the Promissory Note, acceleration and

demand for full payment took place on January 8, 2016 and notice was sent to her at the address

last provided to RHS by the Borrower.

       13.      Though demand was made, the Borrower refused, neglected, or was unable to pay

the amounts due pursuant to the terms of the note. There is due and owing by the Borrower to

the United States as of April 26, 3019 the principal sum of $106,460.40 plus interest in the

amount of $25,046.59, which interest accrues at the daily rate of $17.86. There is further due

and owing interest credit subsidy subject to recapture and principal reduction attributed to




                                                 4
               Case 2:19-cv-00126-cr Document 1 Filed 07/15/19 Page 5 of 6




subsidy in the amount of $31,848.56, as described in paragraph 11 above. There is further due

and owing late charges of $42.15. There are further due and owing fees assessed at $36,908.04.

       14.       On information and belief, in order that it may protect and preserve its security,

the United States may be compelled to make advancements for payment of taxes, hazard

insurance, water and sewer charges, or other municipal assessments. Although the nature and

amount of such expenses are unknown to the United States at this time, the United States seeks

recovery of those expenses, together with interest thereon.

       15.       The Borrower is no longer residing at the mortgaged premises and the property is

subject to waste and deterioration because it is vacant. A shortened redemption period of ten

days is appropriate and necessary to protect the property and the government's interests.

       16.       No other action has been brought to enforce the provisions of the aforesaid

promissory note and real estate mortgage, and all conditions precedent to the bringing of the

action have been performed or have occurred.

       17.       The United States has complied with the requirements of all applicable servicing

regulations.



       WHEREFORE, THE PLAINTIFF PRAYS:

       a.        That the Defendants' equity of redemption be foreclosed in accordance with law;

       b.        That the Court enter an order shortening the redemption period to ten (10) days;

       c.        That the Court enter, pursuant to the United States' exercise of its right to a
                 foreclosure by public sale, an order for public sale of the mortgaged premises;

       d.        That the Court award expenses incurred by Plaintiff to preserve and protect its
                 security;

       e.        That the Court fix and allow attorney's fees and other costs and expenses incident
                 to this proceeding;

                                                   5
     Case 2:19-cv-00126-cr Document 1 Filed 07/15/19 Page 6 of 6




f.     That the United States of America or the purchaser at the judicial sale be granted
       a writ of possession in the mortgaged premises;

g.     And for such other and further relief as this Honorable Court may deem just and
       equitable.


Dated at Burlington, in the District of Vermont, this 15th day of July, 2019.

                                                      Respectfully submitted,

                                                      UNITED STATES OF AMERICA

                                                      CHRISTINA E. NOLAN
                                                      United States Attorney


                                              By:                       aJ~accdt
                                                      MELISSA A.D. RANALDO
                                                      Assistant U.S. Attorney
                                                      P.O. Box 570
                                                      Burlington, VT 05402-0570
                                                      (802) 951-6725
                                                      Melissa.Ranaldo@usdoj.gov




                                          6
              Case 2:19-cv-00126-cr Document 1-1 Filed 07/15/19 Page 1 of 7


                                                                                                                            (




                                                                [Space Above Jh1s Line FOi' Recor<Jng Dala)
Form RD 3550-14 VT                                                                                                               Fann Approved
(Rev. 10-04)                                                                                                                     0MB No. 0575-0172
                                                    United States Department of Agriculture
                                                            Rural Housing Service

                                                     MORTGAGE FOR VERMONT
THIS MORTGAGE ("Security Instrument") is made on                                                              September 24 , 2007               •   [Date]
The mortgagor is                Tatese Birch
                                                                                                 {"Borrower").
This Security Instrument is given to the United States of America acting through the Rural Housing Service or
successor agency, United States Department of Agriculture ("Lender"), whose address is Rural Housing Service,
c/o Centralized Servicing Center, United States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri
 63166.
Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively called
"Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the full debt, if not
paid earlier, due and payable on the maturity date:

Date of Instrument                    Prinoipal Amount                        Maturity Date
 09/24/2007                            $118,450.00                            09/24/2040

TI1is Secuiity fnstrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all
renewals, extensions and modifications oft he Note; (b) the payment of all other sums, with interest, advanced under paragraph
7 to protect the prope1ty covered by this Security Instrument; (c) the performance of Bon-owcr's covenants and agreements
under this Security Instrllment and the Note, and (d) the reeaptllre of any payment assistance and subsidy which maybe granted
to the Borrower by the Lender pursuant to 42 U.S.C. §§ I472(g) or 1490a. For this purpose and in consideration of the debt,
Bon·o,~er do~ ~erel>}'.. mortgage, w:ant, _and convey to Leter and Lender's successors and assigns, with power qfsale, the
following descnbed prop9rty located 111. tbe Town of utton                                                        , County of
                        Caledorua          , State of Vermont:


                     See attached schedule "A"




which has the address of                              6871 US Rte 5                                              Sutton
                                                                [Street]                                           [Cfty]
Vermont                               05867-9780                ("Property Address");
                                      [ZIP)



According lo tllf: Pnpemork Red11ctio11 Act of 1995, 110 perso11s nre reqtiired io respond tan colleclio11 ofinfor111atioi11111/ess ii ,lispiays II valid 0MB
co111ro/ 1111111ber, 1lic mlid 0MB collfrol 1111111/;crfor //tis i11for111111io11 cofleclion is 0575-0/ 72. 711e time required to complete this information co(lectio11
is estimntt'rl lo m·erage 15 minutes per response, illcl11di11g the time for revi'ell'iug i11stmctio11s, searching exisli11g dnta sources, gathering nnd
111a/111nini11g the ,Ima 11cf!ded. tmd completiug n11d re~'iewi11g the col/eclia11 ofillformatio11.



                                                                                                                                                         i
                                                                                                                                                         I
           Case 2:19-cv-00126-cr Document 1-1 Filed 07/15/19 Page 2 of 7

                                    {
                                    '•,.                                                    (




    TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall also
be covered by this Security Instrument. All of the foregoing is refened to in this Security Instrument as the "Property."

     BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to
grant and convey the Property and that the Property is unencumbered, except for encumbrances of r~cord. Borrower
warrants and will defend generally the title to the Property against all claims and demands, subject to any encumbrances
of record.
     THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with
limited variations by jurisdiction to constitute a uniform security instrument covering real property.

      UNIFORM COVENANTS. BoITower and Lender covenant and agree as follows:

      I. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when due
 the principal of and interest on the debt evidenced by the Note and any prepayment aad late charge;; due under the Note.
      2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower shall pay
 to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum ("Funds") for: (a)
 yearly taxes and assessments which may attain priority over this Security Instrument as a lien on the Property; (b) yearly
 leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property insurance premiums; and (d)
 yearly flood insurance premiums, if any. These items are called "Escrow Items." Lender may, at any time, collect and
 hold Funds in an amount not to exgeed th~ maximum amount a lender for a fedetl\lly related mortgage loan may reqii,ire
 for Borrower's escrow accounttmder the federal Real Es.tate SettlementProoedures Act of 1974 as amended from time to
 time, 12 U.S.C. § 260 l et seq. ("RESP A"), unless another law or federal regulation that applies to the Funds sets a lesser
 amount. If so, Lender may, at any time, collect and hold Funds in an amount not to exceed the lesser amount. Lender
 may estimate the amount of Funds due on the basis of current data and reasonable estimates of expenditures of future
 Escrow Items or otherwise in accordance with applicable law.                                   ·
      The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured by a
 federal agency, instlumentali ty, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may not charge
 B01TOwer for holding and applying the Funds, annually analyzing the escrow account, or verifying the Escrow Items,
unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a charge, However,
 Lender may require Borrower to pay a one-time charge for an independent real estate tax reporting service used by
Lender in c 01111ection with this I<>an, u nl~ 1\ pplicable 1aw provides Qtherwise. U nless an a greem¢nt is made or
 applicable law requires interest to be paid, Lender shall not be required to pay Bonower any interest or earnings on the
 Funds. B01Tower and Lender may agree in writing, however, that interest shall be paid on the Funds. Lender shall give
to Borrower, without charge, art annual accounting of the Funds, showing credits and debits to the Funds and the puipose
for which each debit to the Fw1ds was made. The Funds are pledged as additional security for all sums secured by Uiis
Security Instmment.
      If the Funds held by Lender exceed the amounts pe1mitted to be held by applicable law, Lender shall account to
B01rower for the excess funds in accordance .with the requirements of applicable law. If the amount of the Funds held by
Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in writing, and, in
such case Borrower shall pay to Lender the amount necessary to make up the deficiency, Bo1rower shall make up the
deficiency in no more than twelve monthly payments, at Lender's sole discretion.
      VpoJ,lpaymeni in full of all sums secured by this Security Instnlment, ~nder shall promptly refund to Borrower any
Funds l1eld by Le11der. If Lender shall acquire or sell the Property after acceleration under paragraph 22, Lenµer, p(iorto
the acquisitio"n or sale of the Property, shall apply any Funds held by Lender at the time ofacquisition or sale as a credit
against the sums secured by this Security Instmment.
      3. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
received by Lender under paragraphs 1 and 2 shall be applied in the following order of priority: (1) to advances for the
preservation or protection of the Prope1iy or enforcement of this lien; (2) to accrued interest due under the Note; (3) to
principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late charges and
other fees and charges.
      4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leaseb9l9 payments or ground ,nmts, if any.
Borrower shall pay these obligations in the maiuter provided in paragt'Qph 2, or ifnotpaid in tliat manner, Borrower shall
pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices of amounts
to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly furnish to Lender
receipts evidencing the payments.
     B01Tower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has


                                                                                                                Page 2 of6
           Case 2:19-cv-00126-cr Document 1-1 Filed 07/15/19 Page 3 of 7


                                                                                           (



 agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien ina
 manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien in, legal
proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures from the holder
 of the lien an agreement satisfacto1y to Lender subordinating the lien to this Security Instrument. If Lender determines
 that any part of the Property is subject to a lien which may attain priority over this Security Instrument, Lender may give
 Borrower a notice identifying the lien. Borrnwer sl1all satisfy the lien or take one or more of the actions set forth above
within ten ( I 0) days of the giving of notice.
      Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of
Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or partial
release or subordination of this instmment or any other transaction affecting the property.
      5, Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the
Property insured against loss by fire, hazards included within the term "extended coverage" and any other hazards,
 including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in the amounts and
for the periods that Lender requires. The insurer providing the insurance shall be chosen by Borrower subject to
Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain coverage described above, at
Lender's option Lender may obtain coverage to protect Lender's rights in the Property pursuant to paragraph 7.
      All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard mortgagee
clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Bonower shall promptly give to
Lender all receipts of paid premiums and renewal notices. In the event ofloss, Borrower shall give prompt notice to the
 insurance carrier and Lender. Lender may make proofofloss if not made promptly by Borrower.
      Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or repair
of the Property damaged, if the restoration or repair is economiqally feasible and Lender's security is notless~ned. Ifthe
restoration or repair is not economically feasible or Lender's security would be lessened, the insurance proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to B01Tower. If
Borrower abandons the Property, or does not answer within thirty (30) days a notice from Lender that the insurance
caJTier has offered to settle a claim, then Lender may collect the insurance proceeds. Lender may use the proceeds to
repair or restore the Property or to pay sums secured by this Security Instrument, whether or not then due. The thiify (30)
day period will begin when the notice is given.
      Unless Lender and Bon·ower otherwise agree in writing, any application of proceeds to principal shall not extend or
pqstpone the dµe date of the monthly p1wments t.ef1med to in parngraphs l and .2 qr change the am()unt of the payments.
If after acceleration the Ph,perty is acquired by Lender, Borrower's righuo any insurance policies and proceeds resulting
from damage t.o the Property prior to the acquisiti<>11 shall pass to Lender to the extent of the sums secured by this
Security Instrument iimnediately prior to the acquisition.
      6. Preservation, Maintenance, and Protection of the Property; Bqrrowcr's Loan Application; Leaseholds.
B01wwer shall not destroy, damage or impair the Property, allow the Property to deteriorate, or commit waste on the
Property. Borrower shall maintain the improvements in good repair and make repairs required by Lender. Borrower
shall comply with all laws, ordinances, and reglilati9ns affecting the Property. Borrower shall be in default if any
forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith judgment could result in
forfeiture of the Property or otherwise materially impair the lien created by this Security Instrument or Lender's security
interest. Borrower may cure such a default by causing the action or proceeding to be dismissed with a ruling that in
Lender's good faith determination, precludes forfeiture of the Borrower's interest in the Property or other material
impaim1ent oflhe lien created by this Security Instrument or Lender's security interest. Borrower shall also be in default
if Borrower, during the loan application process, gave materially false or inaccurate infom1ation or statements to Lender
(or failed to provide Lender with any material information) in connection with the loan evidenced by the Note. If this
Security h1Stn:ment is 011 a lellsehold, BorrQ~r shall c9mply with all the pr9visio11s of the J~se. Tf.13orrower acquires
fee title to the Property, the leasehold and the fee title shall not merge unless Lenderagrees to the merger in writing,
      7. Protection of Lender's Rights in the Property. If Borrower fails to perform the cove!nmts and agreements
contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in the
Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or regulations),
then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's rights in the
Property. L ender's actions may include paying any s urns secured by a lien which has priority over this Security
Instrument, appeiiring in court, paying reasonable attorneys' fees and enteri!tg on the Property to make repairs. Although
Lender may take action under this pai:agraph 7, Lender is not required to do so.
      Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by this
Security Instrument. Unless Bon·ower and Lender agree to other tem1S of payment, these amounts shall bear interest
from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender to Borrower
requesting payment.
      8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and tenm for loans for similar purposes, Borrower


                                                                                                               Page 3 of6
           Case 2:19-cv-00126-cr Document 1-1 Filed 07/15/19 Page 4 of 7

                                                                                             ('
                                                                                              •.




will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and any indebtedness
secured hereby in full.
       9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender shall
give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
       10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection with
any condemnation or other taking of any part of the P11;1perty, or for conveyance in lieu of conder;matfon1 are hel'el:>y
assig11ed and shall be paid to Lender. In the event of a total taking of the Property, the proceeds shall be applied to the
sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower. In the event of a
partial taking of the Property in which the fair market value ofdie Property immediat~ly before the taking is equal to or
greater t11an the amount qfthe sums secured by this Security Instrument immediately before thetaking, unless Borrower
and Lender otherwi$e agree in writing, the sums secured by this Security Instrument shall be reduced by the amount of
the proceeds multiplied by the following fraction: (a) the total amount of the sums secured immediately before the
taking, divided by (b) the fair market value of the Prpperty immei:Hately before the ta~ing. Any balance shall be paid to
Bon•owe1•. In the event .of a partial taking of the Property in which the fair market value of the Property immediately
before the taking is less than the .amount of the $Urns secured herebyimmedhUelybefore the mk.ing) uriless Borrower and
Lender otherwise agree in writing or unless applicable law otherwise provides, the proceeds shnll be appijcd to the sums
secured by this Security Instrument whether or not the sums are then due.
       Ifthe Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers to
make an award or settle a claim forda1m1ges, Bcmower fails to respond to Lender witbjn thirty {30Jdays after the date
the notice is given, Lender is authorized to collechnd apply the proceeds, at its option, either to restoration or repafr of
the Prope1ty or to the sums secured b.t this Scc\lrity Instrument, whether or not then due. {)nless Lendel' and Borrower
otherwise agree in writing, any apphc~tion of proceeds to principal sl1nll not extend or postpone the due date of the
monthly payments referred to in paragraphs J and 2 or cbange the amount •Of such payments.
       11. Borrower Not Released; Forl:lcara11(:e By L,mder Not a Waiver. E~tension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrowei•. and any
successor in interest of Borrower shall not operate to release the liability of the original· Borrower or Borrower's
successors in interest. Lender shall not be required to commence proceedings against any successor in interest or refuse
to extend time for paymen1 or otherwise modify amortizatio11.oftbe sun:is seclJr~d bythis $ecurityTnstn1ment byJ-ea~on of
any d ¢mand made by the original B on·.ower o r B orrower's successors in interest. Any forbearance by Le11der in
exercising any right or remedy shall not be a waiver of or preclude the exercisi: of any rjght or remedy,
       12. Successors and Assigns Bound; Joint and Several Liability; Co-.sfgners. The covenants nnd agreemen~ of
this Security Instrnment shall bind and benefit the success9rs and assigns of Lender and Boirower, subject to the
provisions of paragraph 16. BC>HQ\\'Cr's covenants and agreements shall be joint and several Any Borrower who co~
signs this Security Instrument but ~oes no! execute the. Note: {a).is co-signing !his Sec~ity Inst.rtlllleqt O!~Y to mortgage,
grant and convey that Borrower's mterest m the Propertyunc!er the,terms ofth1s Security Instrument; (b) 1s notpersonally
obligated to pay the sums secured by this Security Insh'tlment;and (c) agrees that Lender and any other Bprrower may
agree to ex.tend, m9gify, forbear o.r make any accommodations with regard to the tenns oflhis Security Instrumentor the
Note without that Borrower's consent.
       13, Noti~s. Any notice to Borrower provjded for in this Security Instrwnent sli~ll be given by deliveri~ it or by
ma Hing it by, first cfass mailunl.ess applicable law requires use of another method. The notice shall be directed to the
Pr9perty,A.ddress oranyotlleud~ress Bon.'ow~r designates by notice tQ Lem;ier, Any notice to Lender shall be given by
fii'st class mail Jo Lender's address stated herein or any other address Lender designates by notice to Borl'ower, Any
notice pl.'C!vided fctr in this Security Instrument shall be d~emed to .have been given Jo BQrrower or Lender When given as
provided ip this pa1-agrapb,
      14. Governing Law; Severahility, 11,is Sec1.1rity Instmment shall h.e governed byfei:leral law.. In tne everit that
any previsirm or el~use of tlds.Security Instrurnent01' the Note conflictl; with applicable Jaw,s1.1chconflict shall not affect
other provisions of this Security Jnsmmient or tbe N9te whi'c;\h can be given effe.ctwitliout the colitlicting proviiion. To
this end the provisi<ms ofthis .Security. Instrumentand tJte.Note are declared l9 be se.verable•. This iitstlument shall be
sttbjecJ to the present regulations of Lender, a11d to its futurcp:eg11lations 1.wt inc:Qnsis~imt wiJb the, l'lXt,ress prpv~fons
her<!ot A:11 pQwers aQd agencies gra.nte<l in this instmment are coupled wlthan interest and are irtevocable by death or
otherwise; and the tights and remedies provided in this insh11me11tarecumu1ative to remedies p;ov{dedbyJaw.
      15. l3orrowc.r's Cop)•. Bi:lttower acknowledges rec_eipt ofone co1tformed copy o.ftlie Note and of this Security
Instrument.
      l 6, .TFatt$fer of the Property or a. ~enefieia.I lnte-:cst in Borrower. If all <>r llny part t:>f the Pr.operw qt any
i1tterest in,it isleasedfora term~rea,ter tbantliree p)' yea_'Cs,leased with an option to purchase, sQld, or trausferred(orifa
beneficial interest inBori.-ower is sold or tra~fel'l'e4 .m:dBoq9w~r i~ nota.natutal person) without Lender'$priorwrltten
consent, Lcm'der may~ at its optipn, require Unmediate paym:ent iit full.of all sums secured by this Securi~y Instrurnent
     17. Nond!scrimlna thm, lf B9rtower intend$ to sell Qf refit th!! Property or any pa•t of it and bns obtaine4 Lender's
consenttQ do so (a) neitherBonnwernor anyoneiluthorized to act for BmTOwer, will refuse to negotiate for the sale or


                                                                                                                   Page 4 of6
            Case 2:19-cv-00126-cr Document 1-1 Filed 07/15/19 Page 5 of 7

                                           (
                                                                                                                (




rental of the Property or will otherwise make unavailable or deny the Property to anyone because of race, color, religion,
sex, national origin, handicap, age, or familial status, and (b) Borrower recognizes as illegal and hereby disclaims and
will not comply with or attempt to enforce any restrictive covenants on dwelling relating to race, color, religion, sex,
national origin, handicap, age or familial status.
     18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this Security
Instn1ment) may be sold one or more times without prior 11otice to Borrower. A sale may result in a change in the entity
(known as the "Loan Servicer") that collects monthly payments due under the Note and this Security Instrument. There
also may pe one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan
Servicer, Borrower will be given written notice of the change in accordance with paragraph 13 above and applicable law.
 The notice will state the name and address of the new Loan Servicer and the address to which payments should be made.
     19, Uniform Federal Non-Judicial Foreclosure. lfa uniform federal non-judicial foreclosure law applicable to
foreclosure of this security instrnment is enacted, Lender shall have the option to foreclose this instrument in accordance
with such federal procedure.
     20. Hazardous Substances. Bon-ower shall not cause or permit the presence, use, disposal, storage, or release of
any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or storage
on the Property of small quantities of hazardous substances that are generally recognized to be appropriate to normal
residential uses and (Cl maintenance of the Property. Borrower shall not do, nor allow anyone else to do, anything
affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
     Borrower shaII promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action by
any governmental or regulatory agency or private party involving the Property and any hazardous substance or
enviro1m1ental law or l'eguh1tion of which I3orTOwer has actunl knowledge. If Bo1rower learns, or is notified by any
governmental or regulato1yauthority, that any removal or other remediation of any hazardous substance affecting the
Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental law and regulations,
     As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances by
environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic
pesticides and herbicides, volatile solvents, materials containing asbestos or fomraldehyde, and radioactive materials. As
used in this paragraph, "environmental law" means federal laws and regulations and I aws and regulations of the
jurisdiction where the Property is located that relate to health, safety or environmental protection.
     21. Cross Collateralization. Defmrlt hereunder shall constitute default under any other real estate security
instrument held by Lender and executed or assumed by B01rnwer, and defau It under any other such security instrument
shall constitute defaull hereunder.
      NON-UNIFORM COVENANTS. Bon-ower and Lender further covenant and agree as follows:
      22. SHOULD DEFAULT occur in the performance or discharge ofany obligation in this instrument or secured by
this instrument, or should the parties named as Bmwwer die or be declared incompetent, or should any one of the pa1iies
named as Borrower be discharged in bankrnptcy ,or declared an insolvent, or make an assignment for the benefit of
creditors, Len<Jt:r, al Hs option,      with  or without notice, may: (a:) declt\l'.e th~ entke Jmount 1mpaid under the notond any
indcbteduess to Lender hereby secured immediately due aitdpayable~ (b) f!'>rthe accountofBorrower incur and pay
reas9na~le <"<.p7ns¢s for repa~r Of nuii~t~nance of and. take possessi~ll of~, opc:r,ate. 9i- tent ~e Properl~i. (c). upo,n
application by It and p roduct1on of tlus mstrument. wtthout other evidence and without ,notice of hearmg .of siud
application, have a receiver appointed for the Property, with the usual powers of receivers in like cases, (d) foreclose this
instrument as provided herein or by Jaw, and (e) enforce any and all other rights and remedies provided herein or by
present or future laws.

expenses i neidentto enforcing o Tc omplying with t 1'e provisions 1, ere.of, {b) any prior hensrequired by la.w or a
                                                                                                                               "t
     2.3... T.he p1·0.c. eed.s offi.or·e·¢losu1-e sat.e sli.an. be a.pp. li.ed.. t.·n tli.e fo.11. owing. order to the p.aym.e.. ofr (ll) c·o···sts.•. au.
                                                                                                                                                       a.·.



compeu:ut court tQ be so paid.{c,).the debt evi<lenced by the .note artq ~II .inaebtedness to i<inder secµl'ed hereby, (d)
inferior liens of record required by lawera ~ompctent court to be so paid; Mat Lender's option, any·other ind.ebtedness
of ~ono-wer owing tp Lender, and (t) a,uy balance to Borrower. At foreclosgre or otbersale of all or any part of the
Propeny,Lender and its agents may bid and purchase as a stranger and may payLender's share of the purchase price by
grecliti1i8 such amqu11t Qn aµy d!,'bts ofBorrower owing to L,nd~r, In the order prescribed ab1>ve.
     24. Bonower agrees that Lender wi_ll not be bound by any present or futi,1re laws, (a) providing for valuation,
appraisal, hQn-1estead or exemption <>ftl1e Pro~rty, (b) pl'ol#,bitln.g maintenance ofan actfori for a defi,ciencyjudgment or
linuting. tlie amount thercofor the time withinwbich such action must be brought, (c) prescribing any otlier s~tute of
limi~~ons, (~) allowing any right of i:ede~ption ?r po~,ession; f0Howit1& ~Y foreclosure sale, ot te) liwtlµs ~le
c.011d1t1ons.wlil.ch L.ender m.ay by. re.gulat1on 1mpose.111c)udm~t.h.e mt~restr~.t~itmay char                    . . ge, as. ac9n·<li·tto.n ofapprovmg
a transfer of the Pwperty .to a new Borrowex:. l:l'orrower expre~sly waives the i;)el)efits ofany suqh State laws. Borrower
hereby relinquishes, waives. and conveys all rights. inchoate or consummate, of descent, dower, and curtesy.
     25. Upon default by Borrower as aforesaid, Lender may foreclose this instrnment as authorized or pe1mitted by the


                                                                                                                                          Page 5 of6
             Case 2:19-cv-00126-cr Document 1-1 Filed 07/15/19 Page 6 of 7


                                           (                                                    (




 laws then existing of Vermont and of the United States of America, on terms and conditions satisfactory to Lender,
 including but not limited to foreclosure by (a) statutory power of sale, or (b) advertisement and sale of the Property at
 public auction to the highest bidder in one or more parcels at Lender's option and at the time and place and in the manner
 and after such notice and on terms as may be required by statute or as may be determined by Lender if not contrary to
 statute, or (c) written agreement hereafter made between Borrower and Lender.
      26, Release. PROVIDED that if all the indebtedness hereby secured is duly paid and each and every covenant,
 condition, agreement, and obligation, contingent or otherwise, contained herein, secured hereby or arising hereunder is
 fully performed and discharged, this mortgage shall be void; otherwise it shall remain in full force and effect.
      27. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded together with
 this Security Instrument, the covenants and agreements of each rider shall be incorporated into and shall amend and
 supplement the covenams and agreements of this Security Instrument as if the rider(s) were a part of this Security
 Instmment. (Check applicable box]
      D Condominium Rider                      D Planned Unit Development Rider         I Other(s) [specify]


      BY SIGNING BELOW, Borrower accepts and agrees to the terms a11d covenants contained in pages 1 through 6 of
 this Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument

 Signed, sealed, and delivered in the


'S .···•··.
 \.

 ·      ..
              'S'-,.
                             -~
             .......~~ ' " 'Witness
                       .......
                                  ~
                                 ~---'~




                                                                         -----~-----_,(Seal)
                                   Witness                                                 Borrower


 STATE OF VERMONT
                                                           }     ss : ACKNOWLEDGMENT
 COUNTY OF             ¼LG.~~,~

              ·-:, ~ ' ~                       Q_        ),.__    .
      On this ~~ -                    day of -~~~                      1-,oc"l . before me, the undersigned, a Notary Public in
 and for said State and County, personally appeared •~5¾~                                ~~ ._,- ~"'-
 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _, individually known to me and by me known to be the

 parly(ies) executing the foregoing instrument, and to me acknowledged the said instrument to be executed by           \-.Cc!..r
                           free act and deed.

      IN WITNESS WHEREOF, I have hereunto set my htn


         . .      . 2                - ,,.,_ ...... ,...., - '
 My comnuss1on expires:                  '-' c;,_..._. '-
                                                                                                               Notary Public

 {NOTARIAL SEAL)



                                                                                                                     Page 6 of6
 Case 2:19-cv-00126-cr Document 1-1 Filed 07/15/19 Page 7 of 7


                   (                                       (


                                 SCHEDULE A
                        PROPERTY DESCRIPTION

       Being a parcel ofland, said to contain 1.5 acres, more or less, together with
the dwelling house and any other improvements thereon, located on the westerly side
of U.S. Route 5, and having an address of 6871 U.S. Route 5; and

      Being all and the same lands and premises conveyed to Tatese Birch by Ray
Becher, Michele Becher, and Susanne Sanders by their Warranty Deed dated
September _:]__, 2007 and to be recorded in the Sutton Land Records. Said
premises are further described as being all and the same lands and premises
conveyed to Ray Becher, Michele Becher, and Susanne Sanders by Timothy P.
Aldrich and Susan M. Aldrich by their Warranty Deed dated November 21, 2003 and
recorded in Book 59 at Pages 241 - 242 of the Sutton Land Records.

       Reference is hereby had and made to the aforementioned deeds and the record
and references thereof, and to all prior deeds and their records, for a more particular
description of the lands and premises herein conveyed.
                                      Case 2:19-cv-00126-cr Document 1-2 Filed 07/15/19 Page 1 of 3



   Fann RD 1940-16                                                                                                                                                              Form Approved
   (Rev. 7-05)                                                                                                                                                                  0MB No. 0575-0172
                                                                       UNITED STATES DEPARTMENT OF AG RI CULTURE
                                                                                RURAL HOUSING SERVICE


                                                                                          PROMISSORY NOTE
    Type of Loan              SECTION 5 02                                                                                                                                     SATISFIED
                              -----------                                                                                                            This ___ day of _ _ _ ,20 _ __
     Loan No.                      35519769                                                                                                          United States of America
                                                                                                                                                     By:--,-----------
                                                                                                                                                     Title: _ _ _ _ _ _ _ _ _ _ _ __
    Date:                 09/24                        20 07
                                                            ----                                                                                     USDA, Rural Housing Services
    6871 US Route 5
                                                                                              (Property Address)
    Sutton 05867-9780                                                                         Caledonia
                                (City or Town)                                                                (CO:tJnty)                      --------
                                                                                                                                             .VT
                                                                                                                                                         (State)

   BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
   States of America, actir:ig through the Rural Housing Service (and its successors) ("Government")$ 118,450. oo
   (this amount is called "principal"), plus interest.

   INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. l will pay
   interest at a yearly rate of    6 .12so     %. The interest rate required by this section is the rate I will pay both before
   and after any default described below.

   PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

      I. Principal and interest payments shall be temporarily deferred. The interest accrued to - - - - - - - , _ __
   shall be added to the principal. The new principal and later accrued interest shall be payable in 3 96 regular amortized
   installments on the date indicated in the box below. I authorize the Government to enter the amount of such new principal
   here: $_ _ _ _ _ _ __, and the amount of such regular installments in the box below when such amounts have been
   determined. I agree to pay principal and interest in installments as indicated in the box below.

      II. Payments shall not be deferred. I agree to pay principal and interest in                                                           _ _3'--9"'"6.___ installments as indicated in
   the box below.
    I will pay principal and interest by making a payment every month.
    I will make my monthly payment on the 24th day of each month beginning on                                                                                             October 24                      , 2007 and
   continuing f o r ~ months. I will make these payments every month until I have paid all of the principal and interest
   and any other charges described below that I may owe under this note. My monthly payments will be applied to interest
    before principal. If on September 24 , 2040 , I still owe amounts under this note, I will pay those amounts in full on
   that date, which is called the "maturity date."
   My monthly payment will be $ __,.6,....9w.7~4_,.8_ _ _ _                            __c                                            I will make my monthly payment at ~ ~ ~ : . ; w . - ' - '........,.,,.."'-'~~="-----1
  .a.n...,,o,...t,,.,,_e..,.d.......,o""n,.._,,m'lwy'-"'p'""i...J,...l..,i...n.._9~s.,..t...,a...,t..,.e,...m....,e...,n...,t_ _ _ _ _ _ _ _ _ _ or a different place if required by the Government.


  PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
  unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
  Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
  accrue on the amount of each advance beginning on the dale of the advance as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.


  HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the type
  of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the present regulations
  of the Government and to its future regulations not inconsistent with the express provisions of this note.

According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid 0MB control                                                          I
number. The valid 0MB control number for this information coUection is 0575-0172. The time required to complete this information collection is estimat
                                                                                                                                                                                                        1     GOVERNMENT

~ - - - - - - - - - - 1 - - - - - - - - 1I
average 15 minutes per response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed
completing and reviewing the collection of information.                                                                                                                                                             EXHIBIT
                                                                                                                                                                                                                        g
                     Case 2:19-cv-00126-cr Document 1-2 Filed 07/15/19 Page 2 of 3



                                                                                                    Account# 35519769

 LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of            15 days
 after the date it is due, I will pay a late charge. The amount of the charge will be        4        percent of my overdue
 payment of principal and interest. I will pay this charge promptly, but only once for each late payment.

 BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
 A payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government in
 writing that I am making a prepayment.

I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
will be no changes in the due date or in the amount of my monthly payment unless the Government agrees in writing to
those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
accounting procedures in effect on the date of receipt of the payment.

ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable lo obtain sufficient credit
from other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the entire
remaining unpaid balance of the loan immediately due and payable. If this happens, I will have lo immediately pay off
the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
information the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit uriion, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount to
pay this note in full. This requirement does not apply lo any cosigner who signed this note pursuant to section 502 of the
Housing Act of 1949 to compensate for my lack of repayment ability.
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NON PROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement lo Refinance with Private Credit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I owe, and
any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when I am in
default, the Government does not require me to pay immediately as described in the preceding sentence, the Government
will still have the right to do so if I am in default at a later date. If the Government has required me to immediately pay in
full as described above, the Government will have the right to be paid back by me for all of its costs and expenses in
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
reasonable attorney's fees.




                                                              2
                           Case 2:19-cv-00126-cr Document 1-2 Filed 07/15/19 Page 3 of 3



                                                                                                              Account# 35519769

    NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
    given by delivering it or by mailing it by first class mail to me at the property address listed above or at a different address if
    I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
    mailing it by first class mail to the Government at USDA Rural Housing Service, e/o Oustomer Service Branch
     PQst Office Box 661,,89. St. Louis. 1:!JO 63166                        ,oratadifferentaddressiflamglvenanoticeofthat
    different address.

 OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
 personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
'Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
 may enforce its rights under this note against each person individually or against all of us together. This means that any
 one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to each
 person signing this note.

 WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
 dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
 dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

 WARNING: Failure to fully disclose accurate and truthful financial information in connection with my loan
 application may result in the termination of program assistance currently being received, and the denial of
 future federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


~~                       Borrower Tatese Birch
                                                      Seal          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
                                                                                      Borrower

 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
                                                                    - - - - - - - - - - - - - - - Seal
                         Borrower                                                     Borrower




I                                   DATE
                                              . RECORD OF ADVANCES
                                                                           DATE                                       DATE
                                                                                                                                    I
          AMOUNT                                       AMOUNT                                     AMOUNT
(1)$                                             (8) $                                  (15) $
/2)   $                                          (9) $                                  (16) $
(3)$                                           (10 )$                                   (17) $
(4) $                                          (I I)$                                   (18) $
                                                             ,
(5)   $                                        (12) $                                   109) $
J6) S                                          (13)   $                                 1(20) $
 (7) S                                         (14) $                                  . (21) $

I                                                                                      TOTAL        $
                                                                                                        ...
                                                                                                                                    I




                                                                   3
                     Case 2:19-cv-00126-cr Document 1-3 Filed 07/15/19 Page 1 of 2



 Fonn RD 3S.S0-12                                           United States Department of Agriculture                                                     F.orm Approved
 (Rev. 9-06)                                                                Rural Housing Service                                                     0MB No. 0S7S-O 172

                                                                                                                                                 Account# 35519769
                                                        SUBSIDY REPAYMENT AGREEMENT
 Only one a_Qrocmcnt should be executed by the su~ject borrower for the subject property. The agreement is iioropletcd. ~t the
 closing of the first Agency lean lo the borrower rcg9.tdless of whether ot not they qiialify for payment 11~i;istancc at that time.

 1. As requirtd under section 521 of the Housing Act of 1949 (42 U.S.C. 14901.1), subsidy received in accordance with a loan
 under section 502 of the l·Iousi.ng Act of 1949 is repayable to the Government upon the dispo~itian or nonoccupancy of the
 security pr.opcrty. Deferred mo.r.tgagc payments arc included as subsidy 11ndcr this agreement.

 2. When I fail to occnpy or transfer title to my home, rccapn1rc is due:. lfl refinance or otherwise pay in ful.l without transfer
 of title and continue to occupy the property, the amount of recapture will be calculated but; payment of recapture i;an be
 defell'cd, intcr.clit free, until the property is subsequently sold or vacated. [f deferred, the Government tnortgage e!ln be
 subordinated but will not be released nor the promissory note satisfied until the Oovcmroent i.~ paid in full . .1.n situations
 where deferment ofrceapturc is an option, recapture wilt be dfacountcd 25% if pa.id in full at time of ~cttlcmcnt.

 3. Calculating Ori13inal Equity.
 For Sclf-1:-lelr lo1:1J1S, the market value is the appraised value as determined 11t the time ofloan appr.cwal/obligation, which is
 subject to Cllmpletion per plans and specifie!ltions. If the house is not ultimsloly furnished under the Self-Help program, an
 arnc.nded agreement u5ing the market value dcfinitio.n for ;ill other transactions as outlined below must bc completed.

 for all other transactioos, the markc:1 value is the lower of the:
            Sales price, eonst:i:ucticm/rchabilitation co~t. or total of these costs, whichever is applicable
            OR
           Appraised. vahie as determined at the time of loan appl'OVlll/obligatlon.

 rfthe applicant owns the huilding site free and clear er if an existing non-Agency debt on the site without a dwelling will not
 be refinanced wi1h Agency fund~, the market value will be the lower of the appraised value or the constroelion co~1 plus the
 value of the site.

 Market value of property 1.ocated at
 15871 US Route 5
 Sutton, VT                     058G7                                                  $118,450.00


.Less Prio:r. :Liens                                                                   ~
                                                                                           ------                  Held by
                                                                                                                              ---------------
Less Subordinate Affordable Housing Products
                                                                                       $

                                                                                       $
                                                                                                                   ijcld by
                                                                                                                              --------~------
                                                                                                                   Held b y - - - - ~ - ~ - - - - - - -


Less Rural Development Single Family Housing .LoaM
Equals Original Equily (lfnc:!3lltlvc number use "0")
                                                                                       $

                                                                                       5 lJ.B,450.00
                                                                                                                   Held by
                                                                                                                              ---~----~------
                                                                                       $   0. 00

Percent of O.r.lginal Equity                                                           $O• Q O %
(DetCt'fllined by dividing ori8inal equity by the market v;ilu~)                        ------


4. lf all loans arc net subject to recapture, or if all loans subject to recapture arc not being paid, tne amount to be recaptured is
computed according tot.he following fonnula. Divide the balance of luans subject to rceaptu:rc that are being paid by the bitlencc
of all opcn loans. Multiply the result by 100 to dctcnnittc lhc percent ofthr: Quti;tnnding balance of opcn loan~ being paid.




 Accordipg to th// /l'np1!n1•fJ1•/c Reductl.on A.ct nf199.'i, no per,wn.t ttrP. requJr11d to re.~prmd tn a colltttion ofi11frir111ati1111 tmle.u it displays a
 ya/id OM,D cnntrol nun!lw·. _ThE valfd 0MB contro/ 1111.mbN fflr 1hi.1 i11J1~n1atl!]1T col/eqtltmJs ()S~S•OJ7). Tlill time requb•ed_to complete tfri.f
 ,,rformt1f.lOII c11LJ.ce,t/nn L< "·•!•matt;d la m•<Jtt:tge $1twwre11 I'"" ,v,:,;pnn.,r., mcludmg tire tmrejf,r l'l!l~t'"o/ng tn.,tr'IJr.1/nn.,, .,r.arching t!xi.l"ling dr:Jto
 wurr.?1/,t, g(;ther,ng and maintain mg lire d"r" 11<'f!tlt!d, (;nd emt1p[etl11g a11d revie~•lng the colf~r::tiMI qfitif{)ffl!atlon.




                                                                                                                                                                                  'II
             Case 2:19-cv-00126-cr Document 1-3 Filed 07/15/19 Page 2 of 2




5.                                                             Average interest r,11tc paid
                 months
                 loan                                 t.l         2.1       3.1        4,1          5.1       6.1
                 01)ts1anding               1%        2%          3%        4%         5%     '     6%        7%    >7%
                   0 - 59                   .SO       .SO         .50        .50        .44         .32       .22       .It
                  60 - 119                  .50       .SO         .50        .49       -42          .31       .21       .II
                 120 - 179                  .SO       .50         .50        .48       .40          .30       .20       .10
                 180 - 239                  .50       ,,:;()      .49        .42        .36         ,;26      .18       .09
                 240 - 299                  .50       .SO         ,46        .38        .33          .24      .17   .09
                 300 - 3.59                 .50       .45         .40        .34        .29          .21      .14   .09
                 360 & up                   .47       .40         .36        Jt         .26          .19      .13   .09

6. Calculating Recapture
         Current Market value
      LESS
             Original amount ofpdnr liens and subordinate affordable housin3 products,
             RHS balimcc, .
             Rca.;onablc closing costs,
             Principal reduction at note rate,
             Or:igi:nal equity (sec paragraph _j), and
             Capital improvements (see 7 CFR part _j5S0).
      EQUALS
          Apprcci:Jtinn value. (If this is a po~itivc value, continue,)
      TIMES
          Percentage in riarasr-aph 4 (if applicable),
          Percentage in paragraph 5, a.nd
          Rctum on borrower'~ original equity (100%- per~ntaee in paragraph 3).
      EQUALS
          Value appreciation subject to :r.ccapturo. Recapture dui; c;quals the lesser of this figure or
          the amount of sub~idy received.

Borrower agrees to pay recapture in accordance with thi~ :agreement.

     Borrower                                                                                     Date
                                                                                                           09-24-2007
     Borrowc;r                                                                                    Date
                                                                                                           09-24-2007
                                               Case 2:19-cv-00126-cr Document 1-4 Filed 07/15/19 Page 1 of 1

    JS 44 (Rev. 12/12)
                                                                                                      CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by Jaw except as
    provided b)I local_ rules of_court. This form, approved by the Judicial Conference of the United States in September 1974, is reqwred for the use of the Clerk of Court for the
    purpose of m1t1atmg the c1vd docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
    I. (a) PLAINTIFFS                                                                                                                       DEFENDANTS
                                                    United States of America                                                              Tatese Birch, et al.


        (b) County of Residence of First Listed Plaintiff                                                                                   County of Residence of First Listed Defendant                      _C=a~le=d=o=n~i=a~------
                                         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                            NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                          THE TRACT OF LAND INVOLVED.

        ( c) Attorneys (Firm Name, Address, and Telephone Number)                                                                            Attorneys (If Known)
    Melissa AD. Ranaldo, AUSA, U.S. Attorney's Office, P.O. Box 570,
    Burlington, VT 05402, (802) 951-6725


    II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                                                       (For Diversity Cases Only)                                                  and One Box for Defendant)
1:1'1 I    U.S. Government                       0 3        Federal Question                                                                                         PTF          DEF                                             PTF       DEF
              Plaintiff                                       (U.S. Government Not a Party)                                       Citizen of This State              O I          0     I     Incorporated or Principal Place      O    4   0 4
                                                                                                                                                                                                of Business In This State

0 2        U.S. Government                       0 4        Diversity                                                             Citizen of Another State           0 2          0     2     Incorporated and P1incipal Place     0    5   0 5
              Defendant                                       (Indicate Citizenship of Parties in Item 111)                                                                                      of Business In Another State

                                                                                                                                  Citizen or Subject of a            0 3          0     3     Foreign Nation                       0    6   0 6
                                                                                                                                    Forei n CountI
    IV. NATURE OF SUIT (Place an                              "X" in One Box Only)
I         ·•11,,CONTRACT ,, '",:. . ~:,)=: i   i;i, "' ••    %, . ,::   ::Ill, ·:,,.:;:.:i.rTORT~   '""                           ·;,,:FORFEITI!R.EJp.EN'ALTYi:z; ==\'%~:ti:t:~:BANKRUFI'CY''_,f;r,-,,vt '!:';~OTHER STATUTES ·-'. •1
    0   I IO Insurance                           PERSONAL INJURY                             PERSONAL INJURY                      0 625 Drug Related Seizure                o   422 Appeal 28 use 158      0      375 False Claims Act
    0   120 Maiine                             0 310 Ai1plane                              0 365 Personal lnjwy -                       of Prope1ty 21 USC 881              0 423 Withdrawal               0      400 State Reappmtionment
    0   130 Miller Act                         0 315 Ai1plane Product                             Product Liability               0 690 Other                                      28 use 157              0      410Antitmst
    0   140 Negotiable Instrument                       Liability                          0 367 Health Care/                                                                                              0      430 Banks and Banking
    0   150 Recovery of Overpayment            0 320 Assault, Libel &                             Pharmaceutical                                                          ;;; ::PROPERTYiRIGH'fSl:J:-":-", 0      4 5 0 Commerce
             & Enforcement of Judgment                  Slander                                   Personal Injwy                                                          0 820 Copy1ights                 0      460 Depmtation
    0   151 Medicare Act                       0 330 Federal Employers'                           Product Liability                                                       0 830 Patent                     0      470 Racketeer Influenced and
    0   152 Recovery of Defaulted                       Liability                          0 368 Asbestos Personal                                                        0 840 Trademark                               Corrupt Organizations
             Student Loans                     0 340 Marine                                        lnjwy Product                                                                                           0      480 Conswner Credit
                                               0 345 Marine Product                               Liability         1,sv;;:__~i-1{ x0, •·,:·LABOR''•::,,::-':,· 3-~:---,. :&:'-SOCIAUSECURITY:: .,r, '1½ 0        490 Cable/Sat TV
             (Excludes Veteraus)
    0   153 Recovery of Overpayment                     Liability                           PERSONAL PROPERTY 0 710 Fair Labor Standards                                  0 861 HIA (1395ft)               0      850 Secwities/Commodities/
             of Veteran's Benefits             0 350 Motor Vehicle                         0 370 Other Fraud                        Act                                   0 862 Black Lung (923)                        Exchange
    0   160 Stockholders' Suits                0 355 Motor Vehicle                         0 3 71 Truth in Lending   0 720 Labor/Management                               0 863 DIWC/DIWW (405(g))         0      890 Other Statut01y Actions
    0   190 Other Contract                             Product Li ab iii ty                0 380 Other Personal                     Relations                             0 864 SSID Title XVI             0      891 Agricultural Acts
    0   195 Contract Product Liability         0 360 Other Personal                               Property Damage    0 740 Railway Labor Act                              0 865 RSI (405(g))               0      893 Environmental Matters
    0   I 96 Franchise                                 Injwy                               0 385 Property Damage     0 751 Family and Medical                                                              0      895 Freedom oflnformation
                                               0 362 Personal Iajwy -                                     Product Liability               Leave Act                                                                     Act
                                                       Medical Malpractice                                          0 790 Other Labor Litigation                                                                0 896 Arbitration
I       >. .:REAL PROPERTY••· Ml' '';c::GMtl'JUGHTS'.!i: ~-,:;:~\"'                        :.:PRISONER:PETITIONS·;; 0 79 I Employee Retirement                              ·::•.· FEOERAl'ltrA:XiS.UITS:itrl,• 0 899 Administt·ative Procedw-e
    0 210 Land Condemnation       0 440 Other Civil Rights                                     Habeas Corpus:              Income Secwity Act                               0 870 Taxes (U.S. Plaintiff                 Act/Review or Appeal of
    ll'! 220 Foreclosure          0 441 Voting                                              0 463 Alien Detainee                                                                      or Defendant)                     Agency Decision
    0 230 Rent Lease & Ejectment  0 442 Employment                                          0 510 Motions to Vacate                                                         0 871 IRS-Third Paity               0 950 Constitutionality of
    0 240 T01ts to Land           0 443 Housing/                          Sentence                                                                                                    26 use 7609                       State Statutes
    0 245 Tort Product Liability         Accommodations             0 530 General
    0 290 All Other Real Property 0 445 Amer. w/Disabilities - 0 535 Death Penalty                                                · 4\;J:ji,.j:JMMIGRATION•,.::ii:&:".<:;
                                         Employment                   Other:                                                      0 462 Naturalization Application
                                  0 446 Amer. w/Disabilities - 0 540 Mandamus & Other                                             0 465 Other Immigration
                                         Other                      0 550 Civil Rights                                                        Actions
                                  0 448 Education                   0 555 Prison Condition
                                                                    0 560 Civil Detainee -
                                                                                                          Conditions of
                                                                                                          Confinement

    V. 0 RIG IN (Place an             "X" in One Box Only)
)!( I Original                   O 2 Removed from                            0     3      Remanded from                       0 4 Reinstated or        O 5 Transferred from                   O 6 Multidistrict
           Proceeding                State Court                                          Appellate Court                          Reopened                Another District                          Litigation
                                                                                                                                                               (specify)
                                                     Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                          42 U.S.C. Section 1490a
    VI. CAUSE OF ACTION 1-B-'-'rc:.ie....cf;...d""es"'"c"""ri.;..pt-io--'n....co.,;cf_c_a_us'--e-'-:- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                     Foreclosure
    VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                                          DEMAND$                                                CHECK YES only if demanded in complaint:
         COMPLAINT:          UNDER RULE 23, FR.Cv P.                                                                                    200,305.74                                          JURY DEMAND:         0 Yes     )!!(No
    VIII. RELATED CASE(S)
                           (See instructions):
          IF ANY                               JUDGE                                                                                                                             DOCKET NUMBER



    FOR OFFICE USE ONLY

        RECEIPT#                         AMOUNT                                                           APPL YING IFP                                     JUDGE           fO\1                      MAG. JUDGE
                                                                                                                                                                                                                     ----------
                                                                                                                                                                                '7./: (Cf - GI ,.,I 1.f!1
